FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                       January 31, 2013

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
CARMEN I. JELITTO,

             Plaintiff-Appellant,

v.                                                         No. 12-4087
                                                   (D.C. No. 2:11-CV-00235-SA)
MICHAEL J. ASTRUE,                                           (D. Utah)
Commissioner of Social Security,

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before HARTZ, EBEL, and GORSUCH, Circuit Judges.



      Claiming disability, Carmen Jelitto sought supplemental security benefits.

After a hearing, an administrative law judge (ALJ) concluded that Ms. Jelitto is able

to perform light work despite chronic back pain and depression. Because the types of

jobs she can perform exist in significant numbers in the national economy, the ALJ



*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
denied benefits. Ms. Jelitto appealed, but the Social Security Administration upheld

the ALJ’s decision and, later, so did the district court.

       Before us, Ms. Jelitto claims the ALJ gave inadequate weight to the testimony

of two of her doctors, Dr. Kelton Lundsberg (her primary care physician and treating

doctor) and Dr. Gerald Manwill (a psychologist who performed a single evaluation).

       Turning first to Dr. Lundsberg’s opinion, a treating doctor’s opinion ordinarily

deserves “controlling weight.” See 20 C.F.R. § 416.927 (c)(2). Controlling weight,

however, is appropriate only if the treating doctor’s opinion “is well-supported by

medically acceptable clinical and laboratory diagnostic techniques.” Watkins v.

Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003) (internal quotation marks omitted).

The ALJ held Dr. Lundsberg’s opinion failed to meet this standard and we cannot

disagree. As the ALJ noted, Dr. Lundsberg’s progress notes showed that he

examined Ms. Jelitto’s back only twice in the past four years, and there’s no evidence

in the record that Dr. Lundsberg conducted any other examinations. The ALJ found

this “infrequency of back examinations” to be “striking.” Aplt. App., Vol. I at 28.

       Ms. Jelitto replies by arguing that Dr. Lundsberg reviewed and relied on work

performed by two other doctors, doctors who conducted a number of tests on her

back — including an x-ray, two CT scans, an MRI, and a lumbar discography. The

difficulty is, Dr. Lundsberg’s notes only once reference a CT scan and make no

mention of the other tests. See Aplt. App., Vol. II at 281. The record thus simply




                                           -2-
does not support Ms. Jelitto’s claim that he based his opinion on the tests other

doctors performed.

      At the very least, Ms. Jelitto says the ALJ should have given Dr. Lundsberg’s

opinion more than the “little weight” he did. In assessing what weight to give a non-

controlling medical opinion, an ALJ usually must consider the six factors enumerated

in 20 C.F.R. § 416.927(c). See Watkins, 350 F.3d at 1300-01. Although Ms. Jelitto

disagrees with the outcome of this process, it is apparent that the ALJ considered

each of the relevant factors before reaching a final decision. For example, the ALJ

noted that Dr. Lundsberg is not a specialist, his opinions are inconsistent with each

other, his opinions and functional limitations are not supported by his progress notes,

and his reports were prepared for another agency and don’t demonstrate an

understanding of the Social Security disability program. We see no error in the

process or outcome of the ALJ’s assessment.

      Turning to Dr. Manwill, Ms. Jelitto argues the ALJ didn’t give enough weight

to Dr. Manwill’s psychological opinion. Dr. Manwill diagnosed Ms. Jelitto with a

major depressive disorder and post-traumatic stress disorder (PTSD) and concluded

she couldn’t work at all. The ALJ reviewed Dr. Manwill’s evaluation and ordered

another examination by Dr. Tanya Colledge, also a psychologist. Dr. Colledge

agreed that Ms. Jelitto had a major depressive disorder, but Dr. Colledge believed the

depression didn’t affect Ms. Jelitto’s ability to do work-related activities. Relying on

Dr. Colledge’s opinion, the ALJ concluded Ms. Jelitto had “slight mental limitations”


                                          -3-
— up to a 10% reduction in her ability to concentrate, make complex work decisions,

and carry out detailed instructions. Aplt. App., Vol. I at 22. Ms. Jelitto says the

ALJ’s conclusion was wrong and the ALJ should have used Dr. Manwill’s opinion

instead.

      We cannot agree. The ALJ evaluated both opinions in light of the factors set

forth in 20 C.F.R. § 416.927. The ALJ then concluded Dr. Colledge’s assessment

was entitled to more weight and gave colorable reasons for the decision. For

example, Dr. Colledge’s opinion was supported by more extensive testing and

examination — she performed a more detailed mental status examination and

administered three tests to Dr. Manwill’s one. Dr. Colledge tested Ms. Jelitto three

months after Dr. Manwill, by which time Ms. Jelitto didn’t show any specific

symptoms of PTSD and scored much higher on the one test Dr. Manwill did

administer. Dr. Colledge’s tests showed Ms. Jelitto was “able to remember and carry

out simple as well as multi-step instructions” and didn’t indicate Ms. Jelitto had any

particular memory difficulties. Aplt. App., Vol. III at 746.

      One might disagree with the ALJ’s assessments, but our job is not to reweigh

the evidence or substitute our judgment for the ALJ’s. Only substantial, not

compelling or incontrovertible, evidence is required to sustain an administrative

agency’s findings. See Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). That is




                                          -4-
present here and it is equally clear the ALJ followed the correct legal standards in

evaluating the evidence. See id. In these circumstances, we must and do affirm.

                                               Entered for the Court


                                               Neil M. Gorsuch
                                               Circuit Judge




                                         -5-